DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 19 September 2019. It is noted, however, that applicant has not filed a certified copy of the CN 201921561436.2 application as required by 37 CFR 1.55.

Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in China on 19 September 2019. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the container, oral care composition, and toothpaste paste composition recited in claims 1 and 12-14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claims 4-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites the limitation "the interface" in line 4.  There is insufficient antecedent basis for this limitation in the claim since no interface between the nozzle and base is previously defined.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “5%-115%, and the claim also recites “10%-70%”, as well as “20%-46%” which are each successively narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In particular, claim 2 also uses the term “preferably” in reciting the narrower ranges, which even further renders the claim indefinite, since it is not clear whether the narrower ranges are merely an optional preference, or are a required feature.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “smaller”, and the claim also recites “3%-30% smaller” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In particular, claim 3 also uses the term “preferably” in reciting the narrower ranges, which even further renders the claim indefinite, since it is not clear whether the narrower ranges are merely an optional preference, or are a required feature.

Claims 2 and 3 depend from claim 1, and this incorporate the deficiencies thereof.



	In view of the above-identified indefiniteness issues, the claims are interpreted below as could best be understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3(1) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent no. 3,244,330 (Alexander).
With regard to claim 1, Alexander discloses a dispenser (30, Fig. 2) for an oral care product (this is an intended use recitation, which the collapsible plastic container of Alexander is capable of performing), comprising: a base (see annotated Fig. 2 below) functionally attachable to a container containing an oral care composition (this is a functional recitation, the base of Alexander is “functionally attached” to container 30); a nozzle (see annotated Fig. 2 below) extending from the base (see annotated Fig. 2 below), having a proximal opening (throat 36) at the interface of the nozzle (Fig. 2) and the base (Fig. 2), and an opposing distal opening (see annotated Fig. 2 below); a longitudinal axis (see annotated Fig. 2 below) intersecting a centroid of a cross section of the proximal opening (see annotated Fig. 2 below) and a centroid of a cross section of the distal opening (see annotated Fig. 2 below); wherein the distal opening has a cross-sectional area larger than the cross-sectional area of the proximal opening (Fig. 2; col. 3, lines 61-66); and wherein the nozzle is capable of being in fluid communication with the functionally attached container containing the oral care composition (this is an intended use recitation, which the collapsible plastic container of Alexander is capable of performing).

    PNG
    media_image1.png
    307
    360
    media_image1.png
    Greyscale

With regard to claim 3, which depends from claim 1, Alexander discloses the nozzle further comprising a middle opening (see annotated Fig. 2 below) in-between the proximal opening and the distal opening, wherein the middle opening cross-sectional area: is larger than the cross-sectional area of the proximal opening; but is smaller than the cross-sectional area of the distal opening.

    PNG
    media_image2.png
    307
    381
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2 and 3(2) is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 3,244,330 (Alexander).
With regard to claim 2, which depends from claim 1, Alexander discloses the cross-sectional area of the distal opening is larger than the cross-sectional area of the proximal opening, as discussed above in detail, but does not disclose or require any specific relational range, such as the 5%-115% larger as recited in claim 2.
However, neither Alexander nor applicant’s disclosure provide any criticality to the recited relational range, Alexander in particular merely requiring a “funnel-like or inwardly convergent shape” (col. 3, line 65).  Therefore, since neither Alexander nor applicant provide any criticality to the specifically recited relational range, in fact Alexander generally disclosing a “funnel-like or inwardly convergent shape” (col. 3, line 65), and it appears that a device having the specifically recited relational range would function in the same manner as the device of Alexander to dispense material with a reduced reverse product flow, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the device of Alexander with the recited relational range, since doing so would amount to nothing more than a mere change in size/proportion (see MPEP 2144.04(IV)(A)).

With regard to claim 3, which depends from claim 2, Alexander discloses the nozzle further comprising a middle opening (see annotated Fig. 2 below) in-between the .

    PNG
    media_image2.png
    307
    381
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Each of the following disclose dispensing containers with nozzles having distal openings that are larger than a proximal opening: U.S. publication no. 2007/0145073 (Morini), U.S. patent no. 5,036,889 (Pherigo), U.S. publication no. 2001/0050291 (Jud et al.), U.S. publication no. 2002/0014501 (Nyman et al.), U.S. publication no. 2005/0242132 (Morini), U.S. publication no. 2008/0093379 (Sassouni), U.S. publication no. 2015/0014355 (Julien), U.S. patent no. 4,793,501 (Beck), U.S. patent no. 5,497,906 (Dubach), U.S. patent no. 5,782,388 (De Nervo), U.S. patent no. 6,315,160 (Gaiser et al.), U.S. publication no. 2010/0102022 (Kuwahara et al.), U.S. publication no. 2018/0251274 (Hashimoto et al.), U.S. publication no. 2018/0257831 (Benoit-Gonin et al.). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754